                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

JEFFREY NELSON,

               Plaintiff,

v.                                     Case No. 3:20-cv-99-J-39JBT

J. BURNHAM, et al.,

               Defendants.
_______________________________

                              ORDER

     Plaintiff, an inmate of the Florida penal system, initiated

this action by filing a pro se Civil Rights Complaint (Doc. 1;

Compl.) under 42 U.S.C. § l983. Plaintiff moves to proceed in forma

pauperis (Docs. 3, 4). He names the following Defendants: Officer

J. Burnham, Lieutenant J. DiMaurio, and Sergeant T. Spradley.

Plaintiff’s primary claim is an alleged Eighth Amendment violation

by Officer Burnham. Plaintiff alleges on July 25, 2019, Officer

Burnham slapped and punched him while he was handcuffed and

standing in a “blind spot.” Compl. at 3, 5. Plaintiff names

Lieutenant DiMaurio and Sergeant Spradley as Defendants because

they observed the incident from inside the lieutenant’s office but

did nothing. Id. at 5. Plaintiff also alleges Officer Burnham

violated his First and Fourteenth Amendment rights by engaging in

a pattern of intimidation against him. Id. at 3, 6-7. As relief,
Plaintiff seeks punitive, compensatory, and nominal damages. Id.

at 8.

     Upon review of the Complaint, the Court concludes Plaintiff

has failed to set forth his claims sufficiently. Federal Rule of

Civil Procedure 8(a) requires a pleading to include a short and

plain statement of the claim showing the pleader is entitled to

relief. Rule 10(b) requires all averments of the claim be made “in

numbered paragraphs, each limited as far as practicable to a single

set of circumstances.” To survive dismissal, a complaint must

allege facts, accepted as true, that state a claim “that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The standard asks for less than a probability but “more

than a sheer possibility that a defendant has acted unlawfully.”

Id. To state a plausible claim, a plaintiff must do more than make

conclusory assertions unsupported by factual allegations.

     First, Plaintiff fails to state a claim against Lieutenant

DiMaurio and Sergeant Spradley. A viable claim under 42 U.S.C. §

1983 requires a plaintiff to establish two essential elements: the

conduct complained of was committed by a person acting under color

of state law, and this conduct deprived the plaintiff of rights,

privileges, or immunities secured by the Constitution or laws of

the United States. According to Plaintiff, Lieutenant DiMaurio and

Sergeant Spradley did not participate in the alleged use-of-force

incident. And Plaintiff does not allege they were in a position to

                                2
have intervened but did not. Rather, it appears Plaintiff names

these Defendants solely because they are “ranked officials.” See

Compl. at 5. Being a ranked official, however, does not result in

liability under 42 U.S.C. § l983. In fact, the Eleventh Circuit

has explicitly rejected supervisory liability as a theory of

recovery    under   §   1983.    For     a    supervisor      to       be    liable,    the

supervisor     must      personally           participate         in        the    alleged

constitutional violation or there must be a causal connection

between the supervisor’s actions and the alleged constitutional

deprivation.

     Second,    Plaintiff        fails        to   state      a     First         Amendment

retaliation    claim    against      Officer       Burnham.       While      unclear,    it

appears Plaintiff contends Officer Burnham retaliated against him

for filing grievances. Id. at 3. Plaintiff identifies numerous

instances in which Officer Burnham, over a period of months, denied

him certain privileges, was verbally abusive,1 or destroyed his

personal property.       Id.    at   6-7.      While     Plaintiff          mentions     he

engaged in protected speech (filing grievances), id. at 3, he does

not allege facts demonstrating a causal connection between his

protected    speech     and    Officer       Burnham’s     actions          against    him.

Plaintiff’s conclusory assertion that Officer Burnham engaged in



1 Plaintiff should know threatening language and gestures are not
constitutional violations. McFadden v. Lucas, 713 F.2d 143, 146
(5th Cir. 1983).

                                          3
“acts of retaliation” against him does not satisfy the federal

pleading standard.

      Finally, Plaintiff fails to state a claim under the Fourteenth

Amendment. Plaintiff      vaguely asserts      his Fourteenth Amendment

right was violated because he was “t[r]eated different[ly] thene

[sic] other inmates.” Id. at 3. Plaintiff does not support this

conclusory assertion with factual allegations.

      To proceed, Plaintiff must file an amended complaint on the

enclosed civil rights complaint form and in compliance with federal

pleading standards. If Plaintiff chooses to amend his complaint,

he should assess his case and name as defendants only those

individuals   allegedly    responsible    for    violating    his    federal

constitutional rights, and he must allege how each individual is

so   responsible.   Plaintiff   must    also   adhere   to   the   following

instructions.

      1.   The amended      complaint     must    be    marked,     “Amended
           Complaint.”

      2.   The amended complaint must name as defendants only those
           who had been acting under color of state law and are
           responsible for the alleged constitutional violation(s).

      3.   The amended complaint must state the full names of each
           defendant (to the extent Plaintiff knows them) in the
           style of the case on the first page and in section I.B.

      4.   The list of defendants named on the first page must match
           the list of named defendants in section I.B.

      5.   The amended complaint (or a separate filing) must
           include current addresses for each defendant so the
           Court can direct service of process.

                                   4
     6.   In section IV, “Statement of Claim,” there must be a
          clear description of how each defendant was involved in
          the alleged violation(s). The allegations should be
          stated in numbered paragraphs, each limited to a single
          set of circumstances. Plaintiff should separately
          explain the facts giving rise to his individual claims
          for relief, and he should clearly state how each
          defendant is responsible for each alleged violation.2

     7.   In section V, “Injuries,” there must be a statement
          concerning how each defendant’s action or omission
          injured Plaintiff.3

     8.   In section VI, “Relief,” there must be a statement of
          what Plaintiff seeks through this action.

     Plaintiff must sign and date the amended complaint after the

following statement on the form:

          Under Federal Rule of Civil Procedure 11, by
          signing below, I certify to the best of my
          knowledge, information, and belief that this
          complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the
          cost of litigation; (2) is supported by
          existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing
          law;   (3)  the   factual   contentions   have
          evidentiary support or, if specifically so
          identified, will likely have evidentiary
          support after a reasonable opportunity for
          further investigation or discovery; and (4)


2Plaintiff may attach additional pages if necessary, but he should
continue to number the paragraphs for a clear presentation of his
factual allegations supporting each claim.
3  The Prison Litigation Reform Act provides: “No Federal civil
action may be brought by a prisoner confined in a jail, prison, or
other correctional facility, for mental or emotional injury
suffered while in custody without a prior showing of physical
injury.” 42 U.S.C. § 1997e(e).


                                   5
          the complaint otherwise    complies   with   the
          requirements of Rule 11.

Before signing the amended complaint, Plaintiff must ensure his

assertions are truthful and he has not knowingly made false

material declarations. He must neither exaggerate nor distort the

facts but instead must truthfully state the facts underlying his

claims. Knowingly making a false material declaration in violation

of 18 U.S.C. § 1623 is punishable by a fine, imprisonment, or both.

     The Clerk shall send Plaintiff a civil rights complaint form.

By March 9, 2020, Plaintiff must mail an amended complaint to the

Court for filing. The amended complaint should comply with the

instructions on the form and those provided in this order. Also by

March 9, 2020, Plaintiff must mail to the Court one copy of the

amended complaint (including exhibits)4 for each named defendant.

Failure to comply may result in the dismissal of this case.

     DONE AND ORDERED at Jacksonville, Florida, this 6th day of

February, 2020.




4 Plaintiff may include exhibits, such as grievances or medical
records. Plaintiff must individually number each exhibit in the
lower right-hand corner of each exhibit. If his first exhibit has
multiple pages, he should number the pages 1-A, 1-B, 1-C, etc.
                                6
Jax-6
c:
Jeffrey Nelson




                 7
